 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   SPUS8 Dakota LP, et al.,                            No. CV-19-05477-PHX-MTL
10                  Plaintiffs,                          ORDER
11   v.
12   KNR Contractors LLC, et al.,
13                  Defendants.
14
15          “Inquiring whether the court has jurisdiction is a federal judge’s first duty in every
16   case.” Belleville Catering Co. v. Champaign Market Place, L.L.C., 350 F.3d 691, 693 (7th

17   Cir. 2003). In this case, the complaint fails to sufficiently plead jurisdiction.
18          First, the civil cover sheet, which was signed by an attorney whose signature is not

19   legible, claims the basis of jurisdiction is that the “U.S. Government” is the Plaintiff. (Doc.

20   1-1 at 1). The Court sees no evidence that this representation is true.
21          Second, the complaint itself states that the basis for jurisdiction is diversity. (Doc.
22   1 at 2 (citing 28 U.S.C. § 1332)). However, the complaint fails to allege sufficient facts to

23   establish diversity jurisdiction. For example, the complaint notes that both Plaintiffs are

24   limited partnerships. However, the complaint fails to allege the citizenship of every general

25   and every limited partner. See Carden v. Arkoma Associates, 494 U.S. 185, 195-96 (1990)

26   (a limited partnership takes on the citizenship of all general and all limited partners).
27   Instead, the complaint alleges, for example, that the general partner of SPUS8 Dakota LP
28   is a limited liability company; but the complaint fails to allege the citizenship of all
 1   members of the limited liability company. See Johnson v. Columbia Properties Anchorage,
 2   L.P., 437 F.3d 894, 899 (9th Cir. 2006) (a limited liability company takes on the citizenship
 3   of each of its members); see also Celestial Cmty. Dev. Corp. v. City of Philadelphia, 901
 4   F. Supp. 2d 566, 581 (E.D. Pa. 2012) (“To establish the citizenship of a limited liability
 5   company (LLC), a party must plead the citizenship of each partner or member of the LLC.
 6   See Zambelli Fireworks Manufacturing Co., Inc. v. Wood, 592 F.3d 412, 419–420 (3d Cir.
 7   2010). This must be ‘traced through however many layers of partners or members there
 8   may be’ to determine the citizenship of the LLC. Id. (internal quotation omitted)”).
 9   Accordingly, the complaint fails to allege the citizenship of the general partner.
10            Next, the complaint alleges that SPUS8 Dakota LP’s limited partner 1 is a limited
11   partnership; but the complaint fails to allege the citizenship of the general partner or the
12   limited partner(s) of this limited partnership.         See Carden, 494 U.S. at 195-96.
13   Accordingly, the complaint fails to allege the citizenship of the limited partner.
14            These same pleading deficiencies exist for Plaintiff SPUS8 Pinnacle LLC and
15   Defendant KNR Contractors LLC.            This deficiency may also exist as to Defendant
16   Oddonetto Granite & Marble LLC because the complaint pleads the “residen[cy] and
17   domicile” of a member of the LLC but does not specify whether that is the only member
18   of the LLC. See Kanter v. Warner-Lambert, 265 F.3d 853, 857-858 (9th Cir. 2001) (noting
19   that being a resident of a state does not establish citizenship).
20            Thus, based on the foregoing, Plaintiffs have not pleaded sufficient information for
21   this Court to independently examine and determine whether it has subject matter
22   jurisdiction. Therefore,
23   ///
24   ///
25   ///
26   ///
27   ///
28
     1
         The complaint implies, but does not specify, that there is only one limited partner.

                                                   -2-
 1          IT IS ORDERED that by November 29, 2019, Plaintiffs shall file a supplement to
 2   the complaint adequately alleging the citizenship of all parties to this case or this case will
 3   be dismissed, without prejudice, for lack of federal subject matter jurisdiction. Plaintiffs
 4   must also, by this deadline, amend the civil cover sheet if it is inaccurate.
 5          Dated this 15th day of November, 2019.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
